Title: From James Madison to United States Senate, 21 January 1809
From: Madison, James
To: United States Senate



Department of State January 21. 1809.

In compliance with the Resolution of the Senate, so far as the same is not complied with by the Secretary of the Treasury, of the 20th. instant, The Secretary of State, respectfully reports, that neither the whole nor any portion of the two Millions of Dollars, appropriated by the Act of Congress of 21st: February 1806, "for defraying any extraordinary expenses attending the intercourse between the United States, and foreign Nations," was ever authorized or intended to be applied to the use of either France, Holland or any Country other than Spain; nor otherwise to be applied to Spain, than by Treaty with the Government thereof, and exclusively in consideration of a cession and delivery to the United States, of Territory held by Spain Eastward of the River Mississippi.

James Madison.

